Citation Nr: 0732474	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
gastro-intestinal disorder, and if so, whether service 
connection is warranted.  

2.  Entitlement to service connection for osteoarthritis, to 
include as secondary to a gastro-intestinal disorder.  

3.  Entitlement to service connection for a muscle disorder, 
to include as secondary to a gastro-intestinal disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from July 2003 and August 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In the July 2003 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a claim for entitlement to 
service connection for diarrhea.  In the August 2004 rating 
decision, the RO denied the veteran's claims for 
osteoarthritis and a muscle disorder.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In deciding a veteran's claim, VA has a duty to obtain 
relevant records from federal agencies; this duty applies to 
claims to reopen previously disallowed claims.  38 U.S.C.A. § 
5103A; Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

During the June 2007 hearing, the veteran testified that he 
is in receipt of Social Security Administration (SSA) 
disability benefits due to his diarrhea and osteoarthritis.  
Hearing transcript at 22 - 23.  The claims file is absent for 
any evidence that SSA records have been requested.  He also 
testified that he received medical treatment at a VA facility 
in Tampa, Florida in 1969 or 1970, and at a VA facility in 
Bay Pines, Florida in 1971 or 1972.  Id. at 20.  The record 
is absent for any treatment records from a VA facility in 
Tampa, Florida and the earliest records of treatment at the 
Bay Pines, Florida VA facility date from January 1983.  

On remand, SSA disability administrative decisions and 
medical records should be obtained as should records of 
treatment at the Tampa, Florida VA facility from 1969 
forward, and at the Bay Pines, Florida VA facility from 1971 
to 1983.  If any of these records are not available, 
appropriate negative replies should be obtained and 
associated with the claims file.  

The veteran seeks service connection for osteoarthritis and a 
muscle disorder on a theory that he suffers from these 
disorders as the result of, or secondary to, his gastro-
intestinal disorder.  These claims are therefore inextricably 
intertwined with his claim to reopen a claim for entitlement 
to service connection for a gastro-intestinal disorder and 
cannot be decided until the actions specified in this remand 
are completed.  See Hoyer v. Derwinski, 1 Vet. App. 208 
(1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the decisions and related 
medical records regarding any claim by the 
veteran for Social Security Administration 
disability benefits and associate all 
obtained records with the claims file.  If 
such records do not exist, obtain a 
negative reply and associate with the 
claims file that reply and evidence of the 
efforts to obtain the records.  

2.  Obtain records of treatment of the 
veteran for a gastro-intestinal disorder, 
osteoarthritis, and/or a muscle disorder, 
at the Tampa, Florida VA facility from 
1969 forward, and at the Bay Pines, 
Florida VA facility from 1971 to 1983.  
Associate all obtained records with the 
claims file.  If such records do not 
exist, obtain appropriate negative replies 
and associate those replies with the 
claims file.  

3.  After undertaking any additional 
development deemed appropriate, 
readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all evidence obtained 
since issuance of the August 2005 
Statement of the Case.  If the decision 
with respect to the claims remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



